Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In independent claim 1, the “contacting… with the acidic” step should be moved up under the “introducing an acidic” step and above the “introducing an enzymatic” step, for ease of reading.  Claims 2-10 are objected to by dependency.
Claim 7 should recite “succinoglycan” (correcting the typo).
In independent claim 11, the “contacting… with the acidic” step should be moved up under the “introducing an acidic” step and above the “introducing an enzymatic” step, for ease of reading.  Claims 12-17 are objected to by dependency.
It also appears that independent claim 11 should recite “[[the]] an acid” and “[[the]] an enzyme,” as in claim 1.  (For example, “acid-soluble” does not provide antecedence for “the acid,” because “acid-soluble” is a property, not an element).
Claim 16 should recite “succinoglycan” (correcting the typo).
Independent claim 18 should have an “and” at the end of the second-to-last line.  Claims 19 and 20 are objected to by dependency.
Appropriate correction is required.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim (and including the deficiencies as above), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant may note that claim 11 may also incorporate claim 10 for allowability, but claim 18 would require features from both claim 10 and claim 19 for allowability.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Parlar (2004/0014606) (cited by Applicant).
Regarding independent claim 18, Parlar discloses A system for treating a well comprising a filter cake (abstract “completing an interval of an open-hole injection wellbore penetrating a subterranean formation, said wellbore being communicating with the formation by way of an interface that comprises at least a filter cake invaded zone comprising bridging materials and other embedded solid materials”), the system comprising: 
a drilling fluid ([0015] “drilled with a drilling fluid that forms filtercake”) comprising a plurality of drilling fluid additives ([0005] “The solids constituting the filter cake consist of solid additives such as starches or other type of viscosifying agents, bridging agents such as sized calcium carbonate particles and other drilled solids”; e.g., [0036] “Two commonly used water-based (WB) reservoir-drilling fluids (WRDF) contain a biopolymer and a starch, and either sized-CaCO3 or sized-salt as bridging/weighting agents”); wherein at least one of the drilling fluid additives in the plurality is water-soluble (e.g., “biopolymer” and/or “starch,” dissolved in the water, or “sized-salt” which [0029] dissolves in “an undersaturated brine”); wherein at least one of the drilling fluid additives in the plurality is acid-soluble (e.g., “CaCO3” which [0029] dissolves in “acid”); wherein at least one of the drilling fluid additives in the plurality is enzyme-degradable (e.g., “biopolymer” and/or “starch” which [0023] is hydrolyzed by enzyme); 
an acidic treatment fluid ([0027] “a third step for removal of the bridging agents”) comprising an acid ([0029] “The dissolving agent can be an acid”) and a first aqueous base fluid (e.g., [0028] “Such a diverter is preferably a system based on viscoelastic surfactant though other diverters based for instance on foams or polymer gels diverters can also be used”; these are all aqueous systems); 
an enzymatic treatment fluid ([0023] “the clean-up fluid of the first step of the method, comprises an enzyme”) comprising the enzyme ([0023] “Suitable enzymes”) and a second aqueous base fluid (e.g., [0023] “about 10 gallons of alpha-amylase per 1000 gallons of aqueous liquid”); 
a tubing extending into the well penetrating a subterranean formation; wherein the tubing is configured to circulate the drilling fluid, the acidic treatment fluid, or the enzymatic treatment fluid in the well (e.g., [0028] “the carrier fluid has to be conveyed along long intervals of pipes”); and
a pump fluidly coupled to the tubing (e.g., abstract “injecting a clean-up fluid” = pump).
Regarding claim 20, Parlar discloses wherein the enzyme comprises an enzyme selected from the group consisting of an α-amylase, a β-amylase, a γ-amylases, cellulase, xanthanase, and any combination thereof ([0023] “Suitable enzymes to attack starch include amylases, glucosidases, mannases, galactomannases, hemicellulases, cellulases, xanthanases, scleroglucanases and the like. Alpha amylase enzymes have long been known to hydrolyze starch”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as obvious over Parlar as in claim 18, and further in view of Pauls (2006/0016596).
Regarding claim 19, Parlar discloses “For water-based RDFs containing CaCO3 bridging agents, these steps are preferably: (1) Conducting an enzyme or an oxidizer soak to hydrolyze the polymeric components of the cake, which hold the solid particles together; (2) A high-rate displacement stage with a 
However, Parlar fails to disclose wherein the acid treatment to remove bridging agents is circulated prior to the enzyme soak. 
Pauls teaches as Background that, generally in the Art, “To prevent undesirable leak-off of the drilling fluid into the formation, drilling fluids often may be formulated to form a fast and efficient filter cake on the walls of the well bore. The filter cake often comprises an inorganic portion (e.g., calcium carbonate), and an organic portion (e.g., starch and xanthan). The filter cake generally is removed before the production of hydrocarbons from the formation. Conventional methods of removal have involved contacting the filter cake with one or more subsequent cleanup fluids (e.g., an acid) that are formulated to degrade either the inorganic portion or the organic portion of the filter cake. These methods have been problematic, however, because conventional cleanup fluids tend to degrade the filter cake unevenly, which may result in premature leak-off of the cleanup fluid into the formation through "pinholes" in the filter cake, before the entirety of the filter cake has been degraded. This is undesirable, because it may leave the majority of the filter cake intact within the well bore, thereby delaying the onset of hydrocarbon production from the formation, and necessitating repeated cleanup efforts until the filter cake eventually may be removed to a desired degree” ([0003]). 
In other words, Pauls clearly indicates that it is ordinary in the art to repeat cleanup efforts until the filter cake is sufficiently removed.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Parlar to include repeating Parlar steps (1)-(3) however many times are needed, in order to remove the filter cake “to the desired degree” by including additional steps to “hydrolyze the polymeric components of the cake”; “pick up and transport the solid particles out of the wellbore”; and “remove the bridging agents.”  Applicant may note that repeating steps (1)-(3) would thus provide (1) enzyme, (2) displacement, (3) acid, (1) enzyme, (2) displacement etc., thereby also providing wherein the system is configured such that the acidic treatment fluid is circulated in the tubing prior to the enzymatic treatment fluid.  
Second, the modification is obvious as no more than the use of familiar elements (known steps of (1) enzyme soak; (2) displacement; (3) acid) according to known techniques (repeating these known steps) in a manner that achieves predictable results (treating progressive layers of a filter cake).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness.
For example, if the filter cake is particularly thick, a single iteration of each step would not be expected to be sufficient to treat entirely through the filter cake (e.g., because inner layers of the filter cake may block penetration to reach any outer layers), and mere repetition of steps to ensure treatment of the entire filter cake thickness appears to be a minor and simple modification.  
Furthermore, Parlar provides no indication that these would be expected to negatively impact one another, in line with the other evidence of record (e.g., Harris in Conclusion below), and Pauls indicates that, although such repeated cleanup treatments are somewhat undesirable for the sake of efficiency, repeated cleanup treatments are nevertheless done in the art for the sake of removing the filter cake when needed.  That is, neither Parlar nor Pauls provide any technological basis for a proper teaching away from the modification.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP 2123 Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments.

Claims 1-5, 7-14, 16, and 17 are rejected under 35 U.S.C. 103 as obvious over Parlar in view of Pauls.
Regarding independent claim 1, Parlar discloses A method for treating a well comprising a filter cake (abstract “completing an interval of an open-hole injection wellbore penetrating a subterranean formation, said wellbore being communicating with the formation by way of an interface that comprises at least a filter cake invaded zone comprising bridging materials and other embedded solid materials”), the method comprising: 
introducing an acidic treatment fluid into the well ([0027] “a third step for removal of the bridging agents”); wherein the acidic treatment fluid comprises an acid ([0029] “The dissolving agent can be an acid”) and a first aqueous base fluid (e.g., [0028] “Such a diverter is preferably a system ; 
contacting the filter cake with the acidic treatment fluid (e.g., [0047] “(3) conduct a chemical treatment to remove the bridging agents”); 
introducing an enzymatic treatment fluid into the well ([0023] “the clean-up fluid of the first step of the method, comprises an enzyme”); wherein the enzymatic treatment fluid comprises an enzyme ([0023] “Suitable enzymes”) and a second aqueous base fluid (e.g., [0023] “about 10 gallons of alpha-amylase per 1000 gallons of aqueous liquid”); and 
contacting the filter cake with the enzymatic treatment fluid before the filter cake was contacted with the acidic treatment fluid (e.g., [0047] “(1) Conducting an enzyme or an oxidizer soak to hydrolyze the polymeric components of the cake”).
Regarding enzymatic treatment after acidic treatment, Parlar discloses “For water-based RDFs containing CaCO3 bridging agents, these steps are preferably: (1) Conducting an enzyme or an oxidizer soak to hydrolyze the polymeric components of the cake, which hold the solid particles together; (2) A high-rate displacement stage with a viscous fluid to pick up and transport the solid particles out of the wellbore; and (3) conduct a chemical treatment to remove the bridging agents” ([0047]), the chemical treatment being the acid or chelating agent ([0029]).  That is, Parlar disclose (1) enzyme before (3) acid.
However, Parlar fails to disclose wherein the enzyme soak to hydrolyze polymeric components is done after the acid treatment to remove bridging agents. 
Pauls teaches as Background that, generally in the Art, “To prevent undesirable leak-off of the drilling fluid into the formation, drilling fluids often may be formulated to form a fast and efficient filter cake on the walls of the well bore. The filter cake often comprises an inorganic portion (e.g., calcium carbonate), and an organic portion (e.g., starch and xanthan). The filter cake generally is removed before the production of hydrocarbons from the formation. Conventional methods of removal have involved contacting the filter cake with one or more subsequent cleanup fluids (e.g., an acid) that are formulated to degrade either the inorganic portion or the organic portion of the filter cake. These methods have been problematic, however, because conventional cleanup fluids tend to degrade the filter cake unevenly, which may result in premature leak-off of the cleanup fluid into the formation through "pinholes" in the necessitating repeated cleanup efforts until the filter cake eventually may be removed to a desired degree” ([0003]). 
In other words, Pauls clearly indicates that it is ordinary in the art to repeat cleanup efforts until the filter cake is sufficiently removed.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Parlar to include repeating Parlar steps (1)-(3) however many times are needed, in order to remove the filter cake “to the desired degree” by including additional steps to “hydrolyze the polymeric components of the cake”; “pick up and transport the solid particles out of the wellbore”; and “remove the bridging agents.”  Applicant may note that repeating steps (1)-(3) would thus provide (1) enzyme, (2) displacement, (3) acid, (1) enzyme, (2) displacement etc., thereby also providing
“contacting the filter cake with the enzymatic treatment fluid after the filter cake was contacted with the acidic treatment fluid.”
Second, the modification is obvious as no more than the use of familiar elements (known steps of (1) enzyme soak; (2) displacement; (3) acid) according to known techniques (repeating these known steps) in a manner that achieves predictable results (treating progressive layers of a filter cake).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness.
For example, if the filter cake is particularly thick, a single iteration of each step would not be expected to be sufficient to treat entirely through the filter cake (e.g., because inner layers of the filter cake may block penetration to reach any outer layers), and mere repetition of steps to ensure treatment of the entire filter cake thickness appears to be a minor and simple modification.  
Furthermore, Parlar provides no indication that these would be expected to negatively impact one another, in line with the other evidence of record (e.g., Harris in Conclusion below), and Pauls indicates that, although such repeated cleanup treatments are somewhat undesirable for the sake of efficiency, repeated cleanup treatments are nevertheless done in the art for the sake of removing the filter cake when needed.  That is, neither Parlar nor Pauls provide any technological basis for a proper teaching away from the modification.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP 2123 Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments.
Regarding independent claim 11, Parlar discloses A method for treating a well comprising a filter cake (abstract “completing an interval of an open-hole injection wellbore penetrating a subterranean formation, said wellbore being communicating with the formation by way of an interface that comprises at least a filter cake invaded zone comprising bridging materials and other embedded solid materials”), the method comprising: 
drilling the well with a drilling fluid ([0015] “drilled with a drilling fluid that forms filtercake”); wherein the drilling fluid comprises a plurality of drilling fluid additives ([0005] “The solids constituting the filter cake consist of solid additives such as starches or other type of viscosifying agents, bridging agents such as sized calcium carbonate particles and other drilled solids”; e.g., [0036] “Two commonly used water-based (WB) reservoir-drilling fluids (WRDF) contain a biopolymer and a starch, and either sized-CaCO3 or sized-salt as bridging/weighting agents”); wherein at least one of the drilling fluid additives in the plurality is water-soluble (e.g., “biopolymer” and/or “starch,” dissolved in the water, or “sized-salt” which [0029] dissolves in “an undersaturated brine”); wherein at least one of the drilling fluid additives in the plurality is acid-soluble (e.g., “CaCO3” which [0029] dissolves in “acid”); wherein at least one of the drilling fluid additives in the plurality is enzyme-degradable (e.g., “biopolymer” and/or “starch” which [0023] is hydrolyzed by enzyme); 
introducing an acidic treatment fluid into the well ([0027] “a third step for removal of the bridging agents”); wherein the acidic treatment fluid comprises an acid ([0029] “The dissolving agent can be an acid”) and a first aqueous base fluid (e.g., [0028] “Such a diverter is preferably a system based on viscoelastic surfactant though other diverters based for instance on foams or polymer gels diverters can also be used”; these are all aqueous systems); 
contacting the filter cake with the acidic treatment fluid (e.g., [0047] “(3) conduct a chemical treatment to remove the bridging agents”); 
introducing an enzymatic treatment fluid into the well ([0023] “the clean-up fluid of the first step of the method, comprises an enzyme”); wherein the enzymatic treatment fluid comprises an enzyme ([0023] “Suitable enzymes”) and a second aqueous base fluid (e.g., [0023] “about 10 gallons of alpha-amylase per 1000 gallons of aqueous liquid”); and 
contacting the filter cake with the enzymatic treatment fluid before the filter cake was contacted with the acidic treatment fluid (e.g., [0047] “(1) Conducting an enzyme or an oxidizer soak to hydrolyze the polymeric components of the cake”); wherein the filter cake comprises the drilling fluid additive that is acid-soluble and the drilling fluid additive that is enzyme-degradable (i.e., [0005] “The solids constituting the filter cake consist of solid additives such as starches or other type of viscosifying agents, bridging agents such as sized calcium carbonate particles and other drilled solids”).
Regarding enzymatic treatment after acidic treatment, Parlar discloses “For water-based RDFs containing CaCO3 bridging agents, these steps are preferably: (1) Conducting an enzyme or an oxidizer soak to hydrolyze the polymeric components of the cake, which hold the solid particles together; (2) A high-rate displacement stage with a viscous fluid to pick up and transport the solid particles out of the wellbore; and (3) conduct a chemical treatment to remove the bridging agents” ([0047]), the chemical treatment being the acid or chelating agent ([0029]).  That is, Parlar disclose (1) enzyme before (3) acid.
However, Parlar fails to disclose wherein the enzyme soak to hydrolyze polymeric components is done after the acid treatment to remove bridging agents. 
Pauls teaches as Background that, generally in the Art, “To prevent undesirable leak-off of the drilling fluid into the formation, drilling fluids often may be formulated to form a fast and efficient filter cake on the walls of the well bore. The filter cake often comprises an inorganic portion (e.g., calcium carbonate), and an organic portion (e.g., starch and xanthan). The filter cake generally is removed before the production of hydrocarbons from the formation. Conventional methods of removal have involved contacting the filter cake with one or more subsequent cleanup fluids (e.g., an acid) that are formulated to degrade either the inorganic portion or the organic portion of the filter cake. These methods have been problematic, however, because conventional cleanup fluids tend to degrade the filter cake unevenly, which may result in premature leak-off of the cleanup fluid into the formation through "pinholes" in the filter cake, before the entirety of the filter cake has been degraded. This is undesirable, because it may leave the majority of the filter cake intact within the well bore, thereby delaying the onset of hydrocarbon necessitating repeated cleanup efforts until the filter cake eventually may be removed to a desired degree” ([0003]). 
In other words, Pauls clearly indicates that it is ordinary in the art to repeat cleanup efforts until the filter cake is sufficiently removed.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Parlar to include repeating Parlar steps (1)-(3) however many times are needed, in order to remove the filter cake “to the desired degree” by including additional steps to “hydrolyze the polymeric components of the cake”; “pick up and transport the solid particles out of the wellbore”; and “remove the bridging agents.”  Applicant may note that repeating steps (1)-(3) would thus provide (1) enzyme, (2) displacement, (3) acid, (1) enzyme, (2) displacement etc., thereby also providing
“contacting the filter cake with the enzymatic treatment fluid after the filter cake was contacted with the acidic treatment fluid.”
Second, the modification is obvious as no more than the use of familiar elements (known steps of (1) enzyme soak; (2) displacement; (3) acid) according to known techniques (repeating these known steps) in a manner that achieves predictable results (treating progressive layers of a filter cake).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness.
Further evidentiary support and scientific rationale for this modification is also provided in claim 1. 
Regarding claim 2, Parlar discloses drilling the well with a drilling fluid ([0015] “drilled with a drilling fluid that forms filtercake”); wherein the drilling fluid comprises a plurality of drilling fluid additives ([0005] “The solids constituting the filter cake consist of solid additives such as starches or other type of viscosifying agents, bridging agents such as sized calcium carbonate particles and other drilled solids”; e.g., [0036] “Two commonly used water-based (WB) reservoir-drilling fluids (WRDF) contain a biopolymer and a starch, and either sized-CaCO3 or sized-salt as bridging/weighting agents”); wherein at least one of the drilling fluid additives in the plurality is water-soluble (e.g., “biopolymer” and/or “starch,” dissolved in the water, or “sized-salt” which [0029] dissolves in “an undersaturated brine”); wherein at least one of the drilling fluid additives in the plurality is acid-soluble (e.g., “CaCO3” which [0029] dissolves in “acid”); wherein at least one of the drilling fluid additives in the plurality is enzyme-degradable (e.g., “biopolymer” and/or “starch” which [0023] is hydrolyzed by enzyme).
Regarding claims 3, 4, 12, and 13, Parlar discloses “It is recommended to include a fourth step of a brief production period whenever feasible as contingency, and this stage would be much shorter compared to the production periods and the large production volumes that would typically be required in injector wells, particularly in gravel packed or expandable screen completions, thereby reducing surface storage capacity requirements” ([0030]).  “It is recommended” appears to both disclose doing this or alternatively not doing this, because it is merely recommended, but not mandatory.  Accordingly, Parlar discloses:
(claims 3 and 12) wherein the well penetrates a surface of the Earth; wherein the method further comprises flowing the acidic treatment fluid and the enzymatic treatment fluid towards the surface; or
(claims 4 and 13) wherein the well penetrates a surface of the Earth; wherein the method does not further comprise flowing the acidic treatment fluid and the enzymatic treatment fluid towards the surface.
Regarding claims 5 and 14, Parlar discloses wherein the acid comprises an acid selected from the group consisting of hydrochloric acid, hydrofluoric acid, sulfuric acid, phosphoric acid, formic acid, acetic acid, citric acid, adipic acid, succinic acid, glutaric acid, lactic acid, sulfamic acid, ethylene diamine tetra acetic acid, and any combination thereof ([0029] “Suitable acids include mineral acids, preferably hydrochloric acids and other acids that do not significantly react with siliceous formations and organic acids such as formic acid, acetic acid, citric acid, lactic acid, phosphoric acid, phosphonic acid, and tartaric acids”).
Regarding claims 7 and 16, Parlar discloses wherein the filter cake comprises xanthan gum, welan gum, gellan gum, guar gum, succinoglycan gum, diutan gum, cornstarch, arrowroot, potato starch, scleroglucan, cellulose, hydroxyethyl cellulose, derivatives thereof, or any combination thereof ([0021] “all the polymeric/starch and bridging agent (calcium carbonate, salt, barite, etc.) components of the filtercake”; the biopolymers would be those alternatively targeted by the enzymes xanthanases, scleroglucanases and the like”).
Regarding claims 8 and 17, Parlar discloses wherein the enzyme comprises an enzyme selected from the group consisting of an α-amylase, a β-amylase, a γ-amylases, cellulase, xanthanase, and any combination thereof ([0023] “Suitable enzymes to attack starch include amylases, glucosidases, mannases, galactomannases, hemicellulases, cellulases, xanthanases, scleroglucanases and the like. Alpha amylase enzymes have long been known to hydrolyze starch”).
Regarding claim 9, Parlar discloses wherein the well is an injection well ([0015] “The proposed technique pertains to water injection wells in sand control environments”) or a producing well ([0030] “It is recommended to include a fourth step of a brief production period”).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as obvious over Parlar in view of Pauls as in claims 1 and 11, and further in view of Harris (2016/0362597) (cited by Applicant)
Regarding claims 6 and 15, Parlar discloses “The dissolving agent can be an acid and/or a chelating agent if the bridging agent is carbonate or an undersaturated brine if the bridging agent is a salt as used in polymer/carbonate or sized-salt reservoir drilling fluids. Suitable acids include mineral acids, preferably hydrochloric acids and other acids that do not significantly react with siliceous formations and organic acids such as formic acid, acetic acid, citric acid, lactic acid, phosphoric acid, phosphonic acid, and tartaric acids” ([0029]).
However, Parlar fails to disclose acid generated from an acid generator such as those listed.
Nevertheless, it is well-known in the art to alternatively use acid precursors instead of direct acids for filtercake cleanup.  For example, Harris teaches “treating formation damage in an underground formation, including damage in the form of an oil-based drill-in fluid filter cake” (abstract) compatible with enzymes such as amylase ([0041]) wherein “The additional component may, for example, be capable of dissolving bridging, weighting or fluid loss materials present in an OBM filter cake” ([0047]) such as “an acid, an organic acid precursor, a chelating agent or a chelating agent precursor” ([0048]), wherein “The organic acid precursor may be an ester, lactone, anhydride, orthoester, polyester or polyorthoester. Preferred acid precursors are those which yield formic acid, acetic acid, glycolic acid, lactic acid and/or gluconic acid on hydrolysis […] Those skilled in the art will understand that in-situ acid generation from such precursors will generally deliver much better zonal coverage than fast reacting acids, for example in filter cake treatments” ([0050]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Parlar to alternatively include acid precursors, such as wherein the acid is generated from an acid generator selected from the group consisting of ethyl lactate, methyl lactate, glucono-delta-lactone, polylactic acid, polyglycolic acid, poly(3-hydroxybutyrate), polysuccinate ester, polyanhydride, maleic anhydride, orthoester, formate ester-diethylene glycol diformate, acetate ester, L-dilactide, lactate ester butyl lactate, poly(lactic-co-glycolic acid), poly(glycolic-co-caprolactone), polycaprolactone, poly(glycolic-co-trimethylene carbonate), poly(lactic-co-caprolactone), poly(lactic-co-trimethylene carbonate), polyglyconate, polyglactin, poly(lactic-co-glycolic acid)-methoxy-poly(ethyleneglycol) copolymer, polydioxanone, derivatives thereof, and any combination thereof, in order to allow “in-situ acid generation” that “will generally deliver much better zonal coverage than fast reacting acids.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Brannon (5,881,813) discloses treating drilling fluid filter cake (abstract and 3:66-4:12) with enzyme (4:13-27) followed by acid (6:26-47).  This reference also provides evidence that enzymes and acid are compatible, stating “The activity of most enzymes is dependent upon the pH of the aqueous liquid environment. In the method of the present invention, the pH of the aqueous liquid should be adjusted to accommodate the particular enzyme or combination of enzymes being used. In general, the enzymes of the invention are stable in the pH range of 2 to 11 and remain active at both acid and alkaline ranges” (5:16-22).  However, this reference uses the acid treatment to acidize the formation (6:26-47) and does not appear to recognize the use of the acid for dissolving bridging agents in the filter cake.
The other reference to Harris (2008/0017382) provides evidence that it is known to use enzyme breakers after acid breakers for filtercake removal, claiming “A process for disrupting filter cake in enzymes are incorporated into the solid polymer by encapsulation to allow their controlled release coincident with or after acid production” (claim 47).  However, this reference does not disclose or teach providing a spacer between the acid and enzyme.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674